Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16399221.  Claims 1-3, 9-11 and 17 are pending and have been examined on the merits discussed below.

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them under 35 USC 101.  The rejection under 35 USC 101 is upheld.
Applicant’s arguments with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. 



	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to recite the use of four separate n-gram classifiers and combining them to generate an evaluation.  The specification, at [0129] describes “method of improving the performance of the predication could be investigated.  Natural ones include combining different types of n-grams, either by using them together in document representation, or by an ensemble of classifiers based on different n-grams.”   The claim also recites combining the first, second, third and fourth scores with at least one further feature selected from the group of parts of speech, detected spelling errors, detected grammar errors, and presence of prescribed words.  The specification, at [0129], describes “Combining n-gram-based features with other types of features, such as for parts of speech, detected spelling/ grammar errors, presence of prescribed words, is another natural possibility.”   From this portion of the specification, one can not reasonably deduce that the inventors had possession of the claimed invention at the time of filing. This paragraph supports the assertion that the inventors considered the benefit of the claimed invention, but it was not in possession of the inventors as required.  Clarification is requested.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 9-11 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental process.  More specifically, the steps of receiving an essay from a user; pre-processing the essay including removing stop words and stemming words of the essay and extracting n-grams;  applying a first common n-gram classifier to generate a first score for a style dimension of the essay; applying a second common n-gram classifier to generate a second score for the style dimension of the essay, the second common n-gram classifier using a different type of n-gram than the first common n-gram classifier; applying a third common n-gram classifier to generating a third score for an organization dimension of the essay wherein the third common n-gram classifier is trained separately from the first and second common n-gram classifiers; applying a fourth common n-gram classifier to generate a fourth score for the organization dimension of the essay, wherein the further common n-gram classifier is trained separately from the first and second common n-gram classifiers and uses a different type of n-gram than the third common n-gram classifier; generating an evaluation combining the first, second, third and fourth scores with at least one further feature selected from the group of parts of speech, detected spelling errors, detected grammar errors, and presence of prescribed words; and sending the evaluation [to a user], under its broadest reasonable interpretation involves mathematical concepts and mental process as the steps are observations and can be performed with pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The independent claims include a user computing device, an instructor computing device, a storage device and at least one processor that merely transmits and stores data and a computer readable medium with instructions that when executed perform the method, which only amounts to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system.  
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For instance, in claims 2, 3, 10, 11, storing data in a data store and displaying the scores is merely applying the abstract idea with a general purpose computer.  The generation of a hardcopy is abstract since it may be performed by a human with pen and paper.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683